Citation Nr: 1217876	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder, currently rated as 30 percent disabling before April 14, 2008, and 70 percent disabling thereafter.

2. Entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), currently assigned as of February 13, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue related to posttraumatic stress disorder was originally styled as entitlement to an earlier effective date and evaluation of posttraumatic stress disorder.  The Board has recharacterized this issue to more accurately reflect the exact nature of the Veteran's appeal.  The underlying nature of the appeal has not changed and there is no resulting prejudice to the Veteran.


FINDINGS OF FACT

1. For the entire claim and appeal period from February 2, 2006, the Veteran's posttraumatic stress disorder has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, and by Global Assessment of Functioning Scores no higher than 45.

2. The Veteran's posttraumatic stress disorder has not at any point been manifested by total occupational and social impairment, or by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or disorientation to time or place.

3. As of February 2, 2006, the Veteran has manifested an inability to obtain or maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1. For the entire claim and appeal period from February 2, 2006, the Veteran has met the criteria for a 70 percent disability rating for posttraumatic stress disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2. The criteria for a 100 percent disability rating for posttraumatic stress disorder have not been met at any point during the claim and appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3. As of February 2, 2006, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for posttraumatic stress disorder arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appeal for an earlier effective date for TDIU is granted, and any notice deficiency with respect to that claim is not prejudicial to the Veteran.  Therefore, no further notice is needed under VCAA. 

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in September 2009 in relation to his posttraumatic stress disorder claim.  The VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, including TDIU.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's posttraumatic stress disorder.  However, the Board finds that a single disability rating for the entire appeals period is more appropriate, as explained more fully below.

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides for the rating of psychiatric disabilities, including:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Facts and Analysis

After a review of the evidence, lay and medical, the Board finds that, from the date of claim (February 2, 2006), the Veteran's posttraumatic stress disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which most nearly approximates a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Veteran submitted copies of private mental health treatment records from the Eugene Vet Center in early 2006.  He also was afforded a VA examination in September 2009, at which he described virtually the same symptoms as he had to his private therapist.  He reported that he was basically a loner and had difficulty trusting people; he had fathered three children with three different women, but had a relationship only with the youngest one.  His social activities were limited to interacting with other motorcyclists; he had joined two organizations for veterans but did not attend meetings.  He had panic attacks resulting from frequent nightmares and flashbacks of Vietnam and treated those with daily alcohol consumption.  He did not like to go out in public, tended to be filled with anger and depression most of the time, was hypervigilant, had problems sleeping, and demonstrated minor difficulty with concentration and recall on mental status evaluation.  The VA examiner specifically found that the Veteran's symptoms of personal distress were so severe as to render him unemployable.  

The record does not contain evidence of any spatial disorientation, obsessional rituals that interfere with routine activities, or intermittently illogical, obscure or irrelevant speech; however, it is not required that the Veteran experience every symptoms listed in the regulation.  The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his posttraumatic stress disorder, including isolation, avoidance, sleep disturbances, nightmares, flashbacks, and an exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as being "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances (including work or work like setting), and an inability to establish and maintain effective relationships.  See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores are also consistent with a 70 percent rating.  In this case, the private mental health provider assigned a GAF score of 45 and the VA examiner assigned a GAF score of 40.  GAF scores in the range from 41 to 50 generally indicate serious symptoms or a serious impairment in social, occupational, or school functioning.  GAF scores in the range from 31-40 generally indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  In this case, the severity of specific symptoms and the degree of occupational and social impairment shown by the evidence of record more nearly approximates the criteria for a 70 percent disability rating as of the date of claim, February 2, 2006.

The Board finds that the Veteran's symptoms have not at any time met or more nearly approximated the criteria for a 100 percent disability rating.  While the VA examiner specifically found that the Veteran was unemployable as a result of his social and occupational impairment, there is no evidence that he has ever manifested such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

At no point did the Veteran present with gross impairment in thought processes or communication, nor has he exhibited any grossly inappropriate behavior.  The Veteran has not shown any danger of hurting himself or others.  He has admitted to occasional homicidal ideation in the past, but has not experienced suicidal ideation or any hallucinations or delusions.  Additionally, the record showed no violent outbursts.  The Veteran has not shown any difficulty in maintaining his personal hygiene and is generally capable of performing activities of daily living.  The record does not show any disorientation to time or place, nor does it show any memory loss for names of closest relatives, own occupation, or own name.  Therefore, the Veteran does not meet the criteria for a 100 percent disability rating for posttraumatic stress disorder.  Rather, the Veteran's barriers to employment are more appropriately addressed in the contest of TDIU.

Based on the evidence of record, the Board finds that the evidence most nearly approximates the criteria for a 70 percent disability rating for the entire period on appeal, effective as of the date of claim, February 2, 2006. 

Effective Date of TDIU

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran is currently service connected for posttraumatic stress disorder, which this decision determines should be rated as 70 percent disabling as of the date of claim, February 2, 2006; residuals of prostate cancer, rated as 10 percent disabling prior to February 13, 2008 and 40 percent disabling thereafter; bilateral hearing loss and tinnitus, each rated as 10 percent disabling from February 2, 2006; and erectile dysfunction, which is noncompensably rated.  Prior to this decision, the Veteran's combined schedular rating was 70 percent as of February 13, 2008, which was the date it first met the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

In this instance, the VA examiner has stated that the Veteran is unable to obtain and maintain substantially gainful employment as a result of the severity of his posttraumatic stress disorder symptoms.  This decision has found that the Veteran's symptoms have been of approximately the same severity since the date of his claim, February 13, 2008, and this single disability should be rated as 70 percent disabling since that date.  Therefore, the Veteran would have been unable to work due to his posttraumatic stress disorder since the date of his claim, the minimum schedular requirements of 38 C.F.R. § 4.16(a) were met at that time, and TDIU as of February 13, 2008, is warranted.

Extraschedular Rating

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's posttraumatic stress disorder are near-continuous panic or depression affecting the ability to function effectively, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

ORDER

Entitlement to a 70 percent disability rating for posttraumatic stress disorder is granted, effective February 2, 2006, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder is denied.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 2, 2006, is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


